internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 3-plr-131720-00 date date distributing controlled business a business b segment business b segment business b dsub a dsub a-1 plr-131720-00 dsub b dsub b-1 dsub b-2 dsub b-3 dsub c dsub d fsub fsub country h fsub fsub plr-131720-00 dsub e region j country k fsub fsub fsub fsub country l fsub fp fp dsub m fsub country o fsub plr-131720-00 fsub country p fsub fsub state x fsub dsub fsub date q fsub r s t u v consulting firm consulting firm w y plr-131720-00 z aa bb date cc business dd date ee fsub date ff date gg hh ii date jj kk date ll mm date nn date oo pp qq date rr ss tt plr-131720-00 business tt uu vv date ww date xx this responds to a letter dated date submitted on your behalf by your authorized representative in which rulings were requested regarding the federal_income_tax consequences of a proposed transaction we received additional information in letters dated march march april april april and date the information submitted for consideration is summarized below distributing is an accrual_method state x corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return on a calendar_year basis distributing has one class of voting common_stock outstanding which is widely held and publicly traded on a national exchange distributing has established several grantor trusts for the benefit of its employees collectively the distributing grantor trusts while not viewed as entities for federal_income_tax purposes shares of distributing have been set_aside in these trusts the distributing grantor trusts will not hold stock of controlled subsequent to the controlled distribution described below these distributing grantor trusts will waive their right to receive controlled stock in the controlled distribution distributing has also established a sec_401 plan for the benefit of its employees no later than the date of the distribution described below distributing will transfer the accounts and appropriate assets including distributing stock of active employees of controlled to a new sec_401 plan established by controlled stock in controlled that is received by the sec_401 plans in the distribution will be held in both plans each employee-beneficiary of the sec_401 plans will have voting rights and dispository power with respect to the distributing or controlled stock in their account distributing has issued compensatory options to executives key employees and directors under its stock_option plans the plr-131720-00 compensatory options approximately w individuals hold compensatory options for approximately y shares of distributing stock these options are either vested or non- vested none of distributing’s debt instruments and option instruments constitute a stock interest distributing owns all of the outstanding_stock of dsub a dsub b dsub c dsub d dsub e and dsub m dsub b owns all of the outstanding_stock of dsub b-1 dsub b-2 and dsub b-3 dsub d owns all of the outstanding_stock of fsub dsub a owns all of the outstanding_stock of fsub fsub owns all of the outstanding_stock of fsub and fsub owns all of the outstanding_stock of fsub dsub e owns all of the outstanding_stock of fsub and fsub and fsub owns all of the outstanding_stock of fsub fsub and fsub fsub owns a z percent interest in fp and a aa percent interest in fp each of which are partnerships dsub m owns all of the outstanding_stock of fsub and fsub fsub owns all of the outstanding_stock of fsub fsub and fsub all corporations described in this letter use an accrual_method of accounting distributing is primarily engaged through its domestic and foreign subsidiaries in two lines of business commonly referred to as business a and business b the principal segments of business b are segment and segment distributing operates business a in the united_states primarily through its first-tier wholly owned subsidiary dsub a business a is also conducted in the united_states through a wholly owned operating subsidiary of dsub b dsub b-3 dsub b also acts as a holding_company for distributing’s business b operations in the united_states business b is operated in the united_states primarily through two wholly owned subsidiaries of dsub b dsub b-1 and dsub b-2 business b is also conducted in the united_states through a wholly owned subsidiary of distributing dsub c financial information has been submitted indicating that each of business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing will form controlled as part of the overall transaction controlled will have one class of voting common_stock all of the stock of controlled will be held by distributing immediately prior to the distribution described below distributing’s management has become concerned about the future of distributing with the mounting conflicts between business a and business b and their divergent strategic plans distributing engaged consulting firm and consulting firm to work in tandem to address the issues facing distributing’s continued operation of both business a and business b distributing has been advised that its problems are attributable to i lack of synergies between business a and business b ii need to focus on business a’s e-business initiatives and iii conflicts related to disproportionate capital funding both consulting firm and consulting firm have advised distributing that the problems it is facing are greatly exacerbated by the plr-131720-00 presence of both business a and business b in the same affiliated_group and that the business exigencies for the proposed transaction derive from the immediate need to separate business a from business b accordingly the following transaction has been proposed distributing will form controlled controlled will be the holding_company for business b and will be incorporated in state x dsub b-3 will convert into a single member llc dsub b-3 llc that will be a disregarded_entity for federal_income_tax purposes the dsub b-3 liquidation certain assets of dsub b-3 llc that are unrelated to its business will be distributed to dsub b dsub a will convert into a single member llc dsub a llc that will be a disregarded_entity for federal_income_tax purposes the dsub a liquidation international restructurings a country h i ii fsub will distribute the stock of fsub to fsub the fsub distribution fsub will distribute the stock of fsub to dsub a llc the fsub distribution iii dsub a llc will distribute the stock of fsub to distributing b country k i ii dsub e will form a single member llc dsub e llc that will be a disregarded_entity for federal_income_tax purposes dsub e llc will be formed for the purpose of holding nominal interests in country k and country l entities to satisfy local law requirements under the laws of country k fsub will undergo a demerger transaction that will divide it into two separate corporations accomplished as follows a b dsub e and dsub e llc will form fsub a country k corporation fsub will transfer its stock of fsub to fsub in what has been represented to be a taxable transaction plr-131720-00 iii dsub e will transfer the stock of fsub to dsub a wholly owned subsidiary of dsub b-2 that will be formed to hold the region j operations of business b in what has been represented to be a taxable transaction dsub b-2 will capitalize dsub with a receivable from dsub e dsub e will transfer fsub to dsub in partial repayment of its debt to dsub c country l i ii fsub will elect to be a disregarded_entity whose owner for federal_income_tax purposes will be dsub e the fsub liquidation under the laws of country l fsub will undergo a demerger transaction that will divide it into two separate entities that will be disregarded entities for federal_income_tax purposes accomplished as follows a b dsub e will form fsub fsub will elect to be a disregarded_entity whose owner for federal_income_tax purposes will be dsub e fsub will transfer its fp and fp partnership interests to fsub iii dsub e will transfer fsub to dsub in what has been represented to be a taxable transaction in partial repayment of debt to dsub d country o i dsub m will convert into a single member llc dsub m llc that will be a disregarded_entity for federal_income_tax purposes the dsub m liquidation ii after date q under the laws of country o fsub will undergo a demerger transaction that will divide it into two separate corporations the country o demerger accomplished as follows a b in the country o demerger dsub m llc will form fsub which will be a corporation for federal_income_tax purposes fsub will transfer the country o segment business b assets held directly by fsub the stock of fsub and the stock of fsub to fsub plr-131720-00 iii dsub m llc will transfer the shares of fsub to distributing e country p dsub m llc will transfer the stock of fsub to distributing dsub b-2 will distribute approximately dollar_figurer million to dsub b dsub b-1 will distribute approximately dollar_figures million to dsub b dsub b will distribute its interest in dsub b-3 llc and approximately dollar_figuret million which will include the funds received by dsub b-1 and dsub b-2 to distributing distributing will use the cash it receives to repay its creditors controlled will borrow approximately dollar_figureu million to dollar_figurev million from a third party lender the borrowing proceeds distributing will contribute to controlled two buildings used by business b the stock of dsub b the stock of dsub c the stock of fsub the stock of fsub the stock of dsub d and the stock of fsub collectively the contributed assets in exchange for all or a portion of the borrowing proceeds and the deemed issuance of controlled stock the contribution distributing will use the borrowing proceeds received from controlled to repay its creditors after date q distributing will distribute all of the stock of controlled pro_rata to its shareholders except distributing will not distribute fractional share interests of controlled common_stock instead fractional shares if any will be aggregated and sold on the open market at then-prevailing prices by the transfer agent a party independent from distributing and controlled the transfer agent will then distribute to each shareholder of distributing who would otherwise be entitled to receive a fractional share interest in controlled such shareholder’s portion of the cash proceeds net of transaction costs the controlled distribution the following representations have been made in connection with the dsub b-3 liquidation step above dsub b will cause dsub b-3 to convert into a single member llc whose sole owner for federal_income_tax purposes will be dsub b the dsub b-3 conversion on the date of the dsub b-3 conversion dsub b will be the owner of at least percent of the single outstanding class of stock of dsub b-3 no shares of dsub b-3 were redeemed during the three years preceding the dsub b-3 conversion plr-131720-00 for federal_income_tax purposes dsub b-3 will not retain any assets following the deemed liquidation of dsub b-3 dsub b-3 will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of the dsub b-3 conversion except for the distribution by dsub b of dsub b-3 llc to distributing no assets of dsub b-3 have been or will be disposed of by either dsub b-3 or dsub b except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the dsub b-3 conversion the deemed liquidation of dsub b-3 will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation recipient that is the alter ego of dsub b-3 of any of the businesses or assets of dsub b-3 if persons holding directly or indirectly more than percent in value of the stock of dsub b-3 also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the dsub b-3 conversion no assets of dsub b-3 will have been distributed in_kind transferred or sold to dsub b except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the dsub b-3 conversion dsub b-3 will report all earned_income represented by assets that were deemed distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of dsub b-3 will exceed its liabilities at the date of the dsub b-3 conversion there is no intercorporate debt existing between dsub b-3 and dsub b and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the dsub b-3 conversion dsub b is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all of the transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the dsub b-3 liquidation have been fully disclosed plr-131720-00 the following representations have been made in connection with the dsub a liquidation step above distributing will cause dsub a to convert into a single member llc whose sole owner for federal_income_tax purposes will be distributing the dsub a conversion on the date of the dsub a conversion distributing will be the owner of at least percent of the single outstanding class of stock of dsub a no shares of dsub a were redeemed during the three years preceding the dsub a conversion for federal_income_tax purposes dsub a will not retain any assets following the deemed liquidation of dsub a dsub a will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of the dsub a conversion and a contribution_to_capital of dollar_figurebb received from distributing on date cc except for sales of various aspects of its business dd to unrelated parties and the transfer of fsub to controlled no assets of dsub a have been or will be disposed of by either dsub a or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the dsub a conversion the deemed liquidation of dsub a will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation recipient that is the alter ego of dsub a of any of the businesses or assets of dsub a if persons holding directly or indirectly more than percent in value of the stock of dsub a also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 dsub a has distributed the following assets to distributing the stock of dsub a- on date ee and the stock of fsub on date ff these distributions are unrelated to the liquidation of dsub a other than the distributions described above prior to the adoption of the plan_of_liquidation no assets of dsub a will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the adoption of the plan_of_liquidation plr-131720-00 dsub a will report all earned_income represented by assets that were distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of dsub a will exceed its liabilities at the date of the dsub a conversion as of date gg distributing owed dsub a approximately dollar_figurehh million dsub a’s adjusted_basis in the indebtedness from distributing is equal to the adjusted_issue_price face_amount and fair_market_value of such debt other than as described above there is no intercorporate debt existing between dsub a and distributing and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the dsub a conversion distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all of the transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the dsub a liquidation have been fully disclosed the following representations have been made in connection with the fsub liquidation step c i above fsub is an eligible_entity in accordance with sec_301_7701-3 dsub e will file form_8832 to elect to treat fsub as a disregarded_entity under sec_301_7701-3 the fsub election pursuant to sec_301_7701-3 such election will be effective on the day after the fsub liquidation on the effective date of the fsub election dsub e will be the owner of at least percent of the single outstanding class of stock of fsub no shares of fsub were redeemed during the three years preceding the effective date of the fsub election for federal_income_tax purposes fsub will not retain any assets following the deemed liquidation of fsub fsub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective date of the fsub election except for contributions to capital of dollar_figureii on date jj dollar_figurekk plr-131720-00 on date ll and dollar_figuremm on date nn each such contribution was made by dsub e in exchange for shares of fsub in order to fund operations or acquisitions fsub owns an interest in a partnership that sold shares of a corporation on date oo for approximately dollar_figurepp million the proceeds from the sale were distributed by the partnership to its partners including fsub fsub distributed its portion of these proceeds approximately dollar_figureqq million to dsub e except for the sale described above and the transfer of fsub by dsub e to a subsidiary of dsub b-2 in repayment of debt no assets of fsub have been or will be disposed of by either fsub or dsub e except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the effective date of the fsub election the deemed liquidation of fsub will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation recipient that is the alter ego of fsub of any of the businesses or assets of fsub if persons holding directly or indirectly more than percent in value of the stock of fsub also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the effective date of the fsub election no assets of fsub will have been distributed in_kind transferred or sold to dsub e except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective date of the fsub election fsub will report all earned_income represented by assets that were deemed distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of fsub will exceed its liabilities at the effective date of the fsub election other than the approximately dollar_figurevv owed to fsub by dsub e that arose in the ordinary course of business there is no intercorporate debt existing between fsub and dsub e and none has been cancelled forgiven or discounted since fsub 9's formation on date ww dsub e’s adjusted_basis in the indebtedness from fsub is equal to the adjusted_issue_price face_amount and fair_market_value of such debt dsub e is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-131720-00 all of the transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the fsub liquidation have been fully disclosed fsub will be an eligible_entity within the meaning of sec_301_7701-3 immediately before and after the fsub liquidation fsub will be a cfc within the meaning of sec_957 immediately before the fsub liquidation with respect to fsub dsub e will be a united_states_shareholder within the meaning of sec_1_367_b_-3 immediately before the fsub liquidation fsub will not be a passive foreign investment corporation pfic within the meaning of sec_1297 immediately before the fsub liquidation the following representations have been made in connection with the dsub m liquidation step d i above distributing will cause dsub m to convert into a single member llc whose sole owner for federal_income_tax purposes will be distributing the dsub m conversion on the date of the dsub m conversion distributing will be the owner of at least percent of the single outstanding class of stock of dsub m no shares of dsub m were redeemed during the three years preceding the dsub m conversion for federal_income_tax purposes dsub m will not retain any assets following the deemed liquidation of dsub m on date rr distributing will contribute approximately dollar_figuress million to dsub m dsub m will contribute these funds to fsub in order for fsub to satisfy certain country o tax capitalization requirements except for distributing’s contribution of funds described above dsub m will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of the dsub m conversion on date xx fsub underwent a demerger in country o involving a business it intended to sell business tt this demerger transaction was unrelated to the country o demerger described in step d ii above in this demerger dsub m formed a new country o corporation tt country o fsub transferred business tt to tt country o on the same date dsub m sold the stock of tt plr-131720-00 country o to an unrelated party the purpose of this demerger was to reduce country o taxes on the sale of business tt except as described above and except for the transfer of fsub to controlled no assets of dsub m have been or will be disposed of by either dsub m or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the dsub m conversion the deemed liquidation of dsub m will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation recipient that is the alter ego of dsub m of any of the businesses or assets of dsub m if persons holding directly or indirectly more than percent in value of the stock of dsub m also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the dsub m conversion no assets of dsub m will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the dsub m conversion dsub m will report all earned_income represented by assets that were deemed distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of dsub m will exceed its liabilities at the date of the dsub m conversion except for intercompany debt of approximately dollar_figureuu million owed by dsub m to distributing to fund dsub m’s investment in fsub there is no other intercorporate debt existing between dsub m and distributing and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the dsub m conversion distributing’s adjusted_basis in the indebtedness from dsub m is equal to the adjusted_issue_price face_amount and fair_market_value of such debt distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all of the transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the dsub m liquidation have been fully disclosed plr-131720-00 the following representations have been made in connection with the fsub distribution step a i above the indebtedness if any owed by fsub to fsub after the fsub distribution will not constitute stock_or_securities no part of the consideration to be distributed by fsub in the fsub distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of fsub the five years of financial information submitted on behalf of fsub 3’s business a is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of fsub 4's segment business b is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the fsub distribution fsub and fsub will each continue the active_conduct of its business independently and with its separate employees the fsub distribution will be carried out for the following corporate business_purpose facilitate the separation of business b from business a to eliminate management systemic and other problems within distributing’s affiliated_group the fsub distribution is motivated in whole or substantial part by this corporate business_purpose except for the contribution there is no plan or intention by the shareholder or security holders of fsub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either fsub or fsub after the fsub distribution there is no plan or intention by either fsub or fsub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the fsub distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the fsub distribution except in the ordinary course of business plr-131720-00 other than certain payables and receivables arising between fsub and fsub in the ordinary course of business no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the fsub distribution payments made in connection with all continuing transactions between fsub and fsub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the fsub distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either fsub or fsub or stock possessing percent or more of the total value of all classes of stock of either fsub or fsub each of fsub and fsub will be a controlled_foreign_corporation cfc within the meaning of sec_957 immediately before and after the distribution by fsub of the stock of fsub to fsub with respect to each of fsub and fsub distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the fsub distribution neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the fsub distribution the following representations have been made in connection with the fsub distribution step a ii above the indebtedness if any owed by fsub to fsub after the fsub distribution will not constitute stock_or_securities no part of the consideration to be distributed by fsub in the fsub distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of fsub the five years of financial information submitted on behalf of fsub 4's segment business b is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted immediately after the fsub distribution at least percent of the fair_market_value of the gross assets of fsub will consist of the stock and securities of plr-131720-00 fsub which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of fsub 3's business a is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the fsub distribution fsub through fsub and fsub will each continue the active_conduct of its business independently and with its separate employees the fsub distribution will be carried out for the following corporate business_purpose facilitate the separation of business b from business a to eliminate management systemic and other problems within distributing’s affiliated_group the fsub distribution is motivated in whole or substantial part by this corporate business_purpose except for the contribution there is no plan or intention by the shareholder or security holders of fsub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either fsub or fsub after the fsub distribution there is no plan or intention by either fsub or fsub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the fsub distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the fsub distribution except in the ordinary course of business other than certain payables and receivables arising between fsub and fsub in the ordinary course of business no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the fsub distribution payments made in connection with all continuing transactions if any between fsub and fsub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the fsub distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either fsub or fsub or plr-131720-00 stock possessing percent or more of the total value of all classes of stock of either fsub or fsub each of fsub and fsub will be a cfc within the meaning of sec_957 immediately before and immediately after the distribution by fsub of the stock of fsub with respect to each of fsub and fsub distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the fsub distribution neither fsub nor fsub is or will be a pfic within the meaning of sec_1297 immediately before or after the fsub distribution the following representations have been made in connection with the country o demerger step d ii above the indebtedness if any owed by fsub to fsub after the country o demerger will not constitute stock_or_securities no part of the consideration to be distributed by fsub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of fsub the five years of financial information submitted on behalf of fsub 10's business a is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of fsub 17's segment business b is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the country o demerger fsub and fsub will each continue the active_conduct of its business independently and with its separate employees the country o demerger will be carried out for the following corporate business_purpose facilitate the separation of business b from business a to eliminate management systemic and other problems within distributing’s affiliated_group the country o demerger is motivated in whole or substantial part by this corporate business_purpose plr-131720-00 except for the contribution there is no plan or intention by the shareholder or security holders of fsub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either fsub or fsub after the country o demerger there is no plan or intention by either fsub or fsub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the country o demerger other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either fsub or fsub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country o demerger except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to fsub by fsub each equals or exceeds the sum of the liabilities assumed by fsub plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no property is being transferred between fsub and fsub in connection with the country o demerger for which any investment_credit determined under sec_46 has been or will be claimed other than certain payables and receivables arising between fsub and fsub in the ordinary course of business no intercorporate debt will exist between fsub and fsub at the time of or subsequent to the country o demerger payments made in connection with all continuing transactions if any between fsub and fsub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the country o demerger are investment companies as defined in sec_368 and iv the country o demerger is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either fsub or fsub or stock possessing percent or more of the total value of all classes of stock of either fsub or fsub plr-131720-00 each of fsub fsub fsub and fsub will be a cfc within the meaning of sec_957 immediately before and immediately after the deemed transfer of the country o business b to fsub and the deemed country o distribution in connection with the country o demerger with respect to fsub fsub fsub and fsub distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the deemed transfer of the country o business b to fsub and the deemed_distribution in connection with the country o demerger neither fsub fsub fsub nor fsub will be pfics within the meaning of sec_1297 immediately before the deemed transfer of the country o business b to fsub and the deemed country o distribution in connection with the country o demerger the following representations have been made in connection with the contribution step above and the controlled distribution step above the indebtedness if any owed by controlled to distributing after the controlled distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of dsub a is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted immediately after the controlled distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of dsub b dsub c fsub and fsub that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the controlled distribution at least percent of the fair_market_value of the gross assets of dsub b will consist of the stock and securities of dsub b-1 and dsub b-2 that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted on behalf of dsub b-1 is representative of the corporation’s present operation and with regard to such plr-131720-00 business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of dsub b-2 is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of dsub c is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of fsub 17's segment business b is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of fsub 4's segment business b is representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the controlled distribution distributing and controlled through its subsidiaries will each continue the active_conduct of its business independently and with its separate employees the controlled distribution will be carried out for the following corporate business_purpose to separate business b from business a to eliminate management systemic and other problems within distributing’s affiliated_group the controlled distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge it not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the controlled distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-131720-00 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred other than certain payables and receivables arising between distributing and controlled in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution immediately before the controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account ela if any with respect to the controlled common_stock or any ela in any direct or indirect subsidiary of controlled will be included in income immediately before the controlled distribution payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the controlled distribution are investment companies as defined in sec_368 and iv the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled neither distributing nor controlled has been or will be a usrphc as defined in sec_897 at any time during the 5-year holding_period ending on the date of the controlled distribution and neither distributing nor controlled will be a usrphc immediately after the controlled distribution plr-131720-00 in connection with the transactions contemplated in the ruling_request it is not contemplated that distributing or controlled or their respective domestic subsidiaries will transfer property directly or indirectly to any foreign_corporation in an exchange described in sec_367 in connection with the transactions contemplated in the ruling_request it is not contemplated that distributing or controlled or their respective domestic subsidiaries will transfer any intangible_property directly or indirectly to any foreign_corporation in an exchange described in sec_367 in connection with the transactions contemplated in the ruling_request it is not contemplated that distributing or controlled or their domestic subsidiaries will transfer property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b based solely on the information submitted and the representations set forth above we rule as follows the dsub b-3 liquidation rulings the conversion of dsub b-3 into dsub b-3 llc whose sole owner for federal_income_tax purposes will be dsub b will constitute a liquidation of dsub b-3 into dsub b within the meaning of sec_332 no gain_or_loss will be recognized by dsub b on the deemed receipt of the assets and liabilities of dsub b-3 sec_332 no gain_or_loss will be recognized by dsub b-3 on its deemed_distribution of assets to or the assumption_of_liabilities by dsub b sec_336 and sec_337 the basis of each asset of dsub b-3 in the hands of dsub b will equal the basis of that asset in the hands of dsub b-3 immediately before its conversion into a single member llc sec_334 the holding_period of each asset of dsub b-3 in the hands of dsub b will include the period during which such assets were held by dsub b-3 sec_1223 dsub b will succeed to and take into account the items of dsub b-3 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent dsub b-3's earnings_and_profits are already reflected in dsub b’s earnings_and_profits dsub b will take into account the earnings and plr-131720-00 profits or deficit in earnings_and_profits of dsub b-3 as of the date of dsub b- 3's conversion into a single member llc sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of dsub b-3 or dsub b will be used only to offset earnings_and_profits accumulated after the conversion of dsub b-3 into a single member llc the dsub a liquidation rulings the conversion of dsub a into dsub a llc whose sole owner for federal_income_tax purposes will be distributing will constitute a liquidation of dsub a into distributing within the meaning of sec_332 no gain_or_loss will be recognized by distributing on the deemed receipt of the assets and liabilities of dsub a sec_332 no gain_or_loss will be recognized by dsub a on its deemed_distribution of assets to or the assumption_of_liabilities by distributing sec_336 and sec_337 the basis of each asset of dsub a in the hands of distributing will equal the basis of that asset in the hands of dsub a immediately before its conversion into a single member llc sec_334 the holding_period of each asset of dsub a in the hands of distributing will include the period during which such assets were held by dsub a sec_1223 distributing will succeed to and take into account the items of dsub a described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent dsub a's earnings_and_profits are already reflected in distributing’s earnings_and_profits distributing will take into account the earnings_and_profits or deficit in earnings_and_profits of dsub a as of the date of dsub a's conversion into a single member llc sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of dsub a or distributing will be used only to offset earnings_and_profits accumulated after the conversion of dsub a into a single member llc the fsub liquidation rulings the election under sec_301_7701-3 to treat fsub as a disregarded_entity for federal_income_tax purposes whose sole owner for federal_income_tax purposes will be dsub e will constitute a liquidation of fsub into dsub e within the meaning of sec_332 plr-131720-00 no gain_or_loss will be recognized by dsub e on the deemed receipt of the assets and liabilities of fsub sec_332 no gain_or_loss will be recognized by fsub on its deemed_distribution of assets to or the assumption_of_liabilities by dsub e sec_336 and sec_337 the basis of each asset of fsub in the hands of dsub e will equal the basis of that asset in the hands of fsub immediately before fsub elects under sec_301_7701-3 to be treated as a disregarded_entity for federal_income_tax purposes sec_334 the holding_period of each asset of fsub in the hands of dsub e will include the period during which such assets were held by fsub sec_1223 dsub e will succeed to and take into account the items of fsub described in sec_381 other than the items described in sec_381 and subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 the fsub liquidation is a liquidating_distribution to which sec_1_367_b_-1 sec_1_367_b_-3 and sec_1_367_b_-3 apply dsub e shall include in income as a deemed_dividend the all_earnings_and_profits_amount within the meaning of sec_1_367_b_-2 with respect to its stock in fsub the dsub m liquidation rulings the conversion of dsub m into dsub m llc whose sole owner for federal_income_tax purposes will be distributing will constitute a liquidation of dsub m into distributing within the meaning of sec_332 no gain_or_loss will be recognized by distributing on the deemed receipt of the assets and liabilities of dsub m sec_332 no gain_or_loss will be recognized by dsub m on its deemed_distribution of assets to or the assumption_of_liabilities by distributing sec_336 sec_337 and b the basis of each asset of dsub m in the hands of distributing will equal the basis of that asset in the hands of dsub m immediately before its conversion into a single member llc sec_334 the holding_period of each asset of dsub m in the hands of distributing will include the period during which such assets were held by dsub m sec_1223 plr-131720-00 distributing will succeed to and take into account the items of dsub m described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent dsub m's earnings_and_profits are already reflected in distributing’s earnings_and_profits distributing will take into account the earnings_and_profits or deficit in earnings_and_profits of dsub m as of the date of dsub m's conversion into a single member llc sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of dsub m or distributing will be used only to offset earnings_and_profits accumulated after the conversion of dsub m into a single member llc the fsub distribution rulings no gain_or_loss will be recognized by fsub upon the distribution of the fsub stock to fsub sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of fsub upon its receipt of the fsub stock sec_355 the aggregate basis of fsub and fsub common_stock in the hands of fsub after the distribution will be the same as fsub 2's aggregate basis in the fsub stock immediately before the fsub distribution sec_358 the basis will be allocated among fsub 2's fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the fsub stock received by fsub will include fsub 2's holding_period of the fsub shares on which the distribution is made provided that the fsub stock owned by fsub is held as a capital_asset on the date of the transaction sec_1223 fsub 3's transfer of the stock of fsub to fsub is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if fsub 2's postdistribution amount with respect to fsub or fsub is less than fsub 2's predistribution amount with respect to fsub or fsub fsub 2's basis in such stock immediately after the distribution as determined in ruling above shall be reduced by the amount of such difference however fsub 2's basis in such stock shall not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero fsub shall instead include such amount in income as a deemed_dividend from such corporation if fsub reduces the basis in the stock of fsub or fsub or has an income inclusion with respect to such stock fsub shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 plr-131720-00 the fsub distribution rulings no gain_or_loss will be recognized by fsub upon the distribution of the fsub stock to distributing sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon its receipt of the fsub stock sec_355 the aggregate basis of fsub and fsub common_stock in the hands of distributing after the distribution will be the same as distributing's aggregate basis in the fsub stock immediately before the distribution sec_358 the basis will be allocated among distributing’s fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the fsub stock received by distributing will include distributing’s holding_period of the fsub shares on which the distribution is made provided that the fsub stock owned by distributing is held as a capital_asset on the date of the transaction sec_1223 fsub 2's transfer of the stock of fsub to distributing is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing’s postdistribution amount with respect to fsub or fsub is less than distributing's predistribution amount with respect to fsub or fsub distributing's basis in such stock immediately after the distribution as determined in ruling above shall be reduced by the amount of such difference however distributing's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero distributing shall instead include such amount in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of fsub or fsub or has an income inclusion with respect to such stock distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 the country o demerger rulings for federal_income_tax purposes the country o demerger will be treated as if i fsub formed fsub ii fsub transferred to fsub the country o segment business b assets the stock of fsub and the stock of fsub in exchange for fsub common_stock and the assumption by fsub of liabilities associated with the transferred assets and iii fsub distributed all of the stock of fsub to distributing cf revrul_77_191 c b plr-131720-00 the transfer by fsub to fsub of the country o segment business b assets the stock of fsub and the stock of fsub in exchange for the stock of fsub and the assumption_of_liabilities associated with the transferred assets followed by the distribution of all of the stock of fsub to distributing will be treated as a reorganization under sec_368 of the code fsub and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on its transfer of the country o segment business b assets the stock of fsub and the stock of fsub to fsub in exchange for fsub stock and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by fsub on its receipt of the country o segment business b assets the stock of fsub and the stock of fsub from fsub in exchange for fsub stock sec_1032 no gain_or_loss will be recognized by fsub upon the distribution to distributing of all of the fsub 10's fsub stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon its receipt of fsub 10's fsub stock sec_355 the basis of the country o segment business b assets the stock of fsub and the stock of fsub in the hands of fsub will be the same as the basis of the country o segment business b assets the stock of fsub and the stock of fsub in fsub 10's hands immediately before the country o demerger sec_362 distributing’s aggregate basis of the fsub and fsub stock after the country o demerger will be the same as distributing’s aggregate basis in fsub immediately before the country o demerger sec_358 the basis will be allocated among distributing’s fsub and fsub stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the country o segment business b assets the stock of fsub and the stock of fsub received by fsub in the contribution from fsub will include the period during which fsub held such assets sec_1223 the holding_period of fsub stock received by distributing from fsub will be the same as the holding_period of fsub shares on which the distribution is made provided that such fsub shares are held as a capital_asset on the date of the distribution sec_1223 plr-131720-00 fsub 10’s transfer of the stock of the country o business b to fsub in the country o demerger is an exchange to which sec_1_367_b_-1 and sec_1 b - a apply no amount will be included in income under sec_367 on fsub 10's transfer of the country o business b to fsub in the country o demerger sec_1 b - b fsub 10's transfer of the stock of fsub to distributing in the country o demerger is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1 b - c and b -5 f apply if distributing’s postdistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub is less than distributing’s predistribution amount as defined in sec_1_367_b_-5 with respect to fsub or fsub distributing’s basis in such stock immediately after the distribution as determined in ruling above shall be reduced by the amount of such difference however distributing’s basis in such stock shall not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero distributing shall instead include such amount in income as a deemed_dividend from such corporation if distributing reduces the basis in the stock of fsub or fsub or has an income inclusion with respect to such stock distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1 b-5 c the controlled distribution rulings the transfer by distributing to controlled of the contributed assets in the contribution in exchange for the stock of controlled and all or a portion of the borrowing proceeds followed by distributing’s distribution of controlled stock to distributing’s shareholders pro_rata will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution provided that the borrowing proceeds received by distributing are used to retire outstanding debt of distributing sec_357 sec_361 sec_361 and sec_361 no gain_or_loss will be recognized by controlled on its receipt of the contributed assets from distributing in exchange for controlled stock sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock to distributing’s shareholders sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders upon their receipt of the controlled stock plr-131720-00 sec_355 the basis of the contributed assets in the hands of controlled will be the same as the basis of the contributed assets in distributing’s hands immediately prior to the transaction sec_362 the aggregate basis of the distributing shareholders’ distributing and controlled stock after the controlled distribution will be the same as such shareholders’ aggregate basis in their distributing stock immediately before the controlled distribution sec_358 the basis will be allocated among the distributing shareholders’ controlled and distributing stock in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b and c the holding_period of the contributed assets received by controlled in the contribution from distributing will include the period during which distributing held such assets sec_1223 the holding_period of the controlled stock in the hands of the distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 the holders of distributing compensatory options will not recognize any income upon the receipt of modified distributing compensatory options and similar options granted by controlled pursuant to the plan of distribution controlled will recognize no gain_or_loss upon the exercise of distributing compensatory options sec_1032 where cash is received by a distributing shareholder in lieu of fractional share interests of controlled common_stock distributing will be treated as distributing the fractional share to the shareholder and such fractional share will be treated as having been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any will be treated as a capital_gain or loss provided such stock was held as a capital_asset by the selling distributing shareholder sec_1001 we express no opinion on the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding the following plr-131720-00 the tax consequences of the country k restructuring including but not limited to i the recognition of gain on the deemed transfer by fsub of the stock of fsub to fsub in the fsub demerger and the application of subpart_f and sec_964 to such transaction ii the recognition of gain and dividend treatment on the deemed_distribution by fsub of the stock of fsub to dsub e and the application of subpart_f and sec_964 thereto and iii the recognition of gain and dividend treatment on the sale by dsub e of the stock of fsub to dsub in partial repayment of debt to dsub and the application of sec_304 or sec_1248 if any to such transaction the tax consequences of the country l restructuring other than the fsub liquidation including but not limited to whether there are partnership terminations under sec_708 and the effects thereof as well as the application of other provisions of subchapter_k i to dsub e fp and fp in connection with the fsub liquidation and ii to dsub e dsub fp and fp on the subsequent transfer by dsub e of the respective interests in fp and fp to dsub in partial repayment of debt to dsub the tax consequences of the sale of business tt including but not limited to i the recognition of gain and the application of subpart_f to the deemed transfer by fsub of the business tt assets to tt country o in connection with the tt country o demerger ii the recognition of gain and dividend treatment on the deemed_distribution by fsub of the stock of tt country o to dsub m in connection with the tt country o demerger and iii the recognition of gain and the application of sec_1248 on the sale by dsub m of the stock of tt country o to an unrelated party following the tt country o demerger the classifications of fsub fsub fp and fp under sec_7701 and sec_301_7701-3 adjustments to earnings_and_profits or deficit in earnings an profits if any in the foreign restructuring transactions to which sec_367 or b apply whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized plr-131720-00 regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this ruling letter are consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely associate chief_counsel corporate by ken cohen senior technician reviewer branch
